Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant is the sole proprietor of a special effects makeup business. The record reveals that claimant is the sole signatory on the business checking account and that he continually wrote checks for expenses such as utilities for his studio, supplies and travel. Claimant also took annual deductions on his tax returns for numerous ongoing expenses such as utilities, phone service, car depreciation, travel, legal fees, supplies and part of his home that he used for a studio. Claimant filed for unemployment insurance benefits without disclosing the existence of his business. Subsequently, the Unemployment Insurance Appeal Board held that claimant was not totally unemployed during the period he was receiving unemployment insurance benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn therefrom (see, Matter of Kazin [Commissioner of Labor], 267 AD2d 581). Claimant’s activities involving his business constitute employment even though claimant did not receive any remuneration (see, Matter of Quarantillo [Sweeney], 226 AD2d 877). *579Moreover, inasmuch as claimant failed to report such activities to the local unemployment office, substantial evidence supports the Board’s finding that claimant made willful misrepresentations to obtain benefits (see, Matter of Tommasi [Sweeney], 244 AD2d 740).
Cardona, P. J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.